DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and/or substantial asserted utility or a well-established utility.
The claims recite a use without reciting steps for how the copolymer is used.
Claims 1 – 9 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and/or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7 – 12, 14, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 5, 7 – 12, 14 and 16 each recites the broad recitation or range, and the claim also recites a preferred recitation or range which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 11, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 5,747,616)
In regard to claim 1, Muller teaches ethylene based copolymers and their use as flow improvers in mineral oil middle distillates comprising 3 to 20% of one or more aminoalkylacrylates of a formula (I) and 0.5 to 20% of one or more vinylimidazoles of a formula (II) (abstract).  The formulas I and II of Muller are analogous to formulas I and II of the claims.  The mineral oil middle distillates are petroleum, fuel oil, diesel fuels having boing points ranging from 150 to 400ºC which are combustible fuels of the claim (column 4 lines 55 – 58).  The use limitation of the claim is provided.  
In regards to claim 2, Muller teaches the use and the composition comprising the copolymer wherein the group equivalent to X is CO-NH (abstract).
In regards to claim 3, Muller teaches the use and the composition comprising the copolymer wherein the group equivalent to R2 is C6 alkyl.  While the claimed limitation is not 
In regards to claim 4, Muller teaches the use and the composition wherein the polymer comprises vinylimidazole as previously stated.
In regards to claim 5, Muller teaches the use and the composition having the claimed limitations.
In regards to claim 7, Muller teaches the use and the composition comprising the polymer which is intrinsically a random or block copolymer.
In regards to claim 8, Muller teaches the use and the composition having the claimed copolymer and thus would be expected to provide the same performance of the claim.
In regards to claims 9, 10, Muller teaches the use and the composition which comprises the copolymer at 10 to 10,000 ppm and which can comprise further additives such as flow improvers (column 4 line 63 – column 5 line 1).
In regards to claim 11, Muller teaches the additive composition which can comprise additional flow improvers other than the copolymer as previously stated.  Muller recites that flow improvers are known in the art to include ethylene/vinyl acetate (column 1 lines 65 – column 2 lines 5).  Thus, the use of ethylene/vinyl acetate (EVA) would have been obvious as additional flow improver (i.e., cold flow improver) in Muller.
In regards to claim 12, Muller teaches the composition which can comprise the copolymer in amounts of from about 10 to 10,000 ppm (0.001 to 1%).  The composition can also comprise flow improvers conventional in the art such as EVA as recited in EP-A 405 270 EP-A 405 270 teaches EVA polymer or a mixture with vinylpyrolidone having a 1:1 ratio and which can be present in a solvent at 20 to 70% can be present in fuels in amounts of from 0.001 to 2% [0019 – 0021].  When such amounts of EVA is used in the Muller, the claimed ratio would be overlapped.  It would have been obvious for persons of ordinary skill in the art to have used such known amounts of EVA as additional flow improvers in the composition of Muller as Muller allows for use of such ingredients and points to EP-A 407 270 for teaching the ingredient and the useful amounts in fuel compositions.
In regards to claims 13 – 16, Muller teaches the mineral fuel comprising the copolymer which is present in amounts of from about 10 to 10,000 ppm (0.001 to 1%) in the composition as previously stated.  The composition can comprise EVA as previously stated.
Claims 1 – 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Couet et al. (US 2015/0059238)
In regards to claims 1 – 8, Couet teaches use of cold flow improver composition for fuels (title).  The fuels are middle distillate fuels such as fuel oil [0001].  The improver is a polymethacrylate copolymer comprising 20 to 98% of a C10 to C22 alkyl (meth) acrylate and 2 to 80% of an N dispersant monomer [0023 – 0039].  The N-dispersant monomer can be vinyl imidazole [0060].  Thus, the structure of formula (I) of the claim such as a poly(meth)acrylate and formula (II) such as a vinyl imidazole is provided and the use of the copolymer for improving cold flow properties (i.e., cold resistance properties) of the claims are met.  The amounts and/or chain lengths as recited in the claims are overlapped.  The copolymer is intrinsically either a random or block copolymer and would be expected to have the same properties as in the claimed copolymer.
In regards to claim 9, Couet teaches the use and the composition which can further include other cold flow improvers [0127].  
In regards to claims 10, 11, Couet teaches the additive composition which can comprise additional cold flow improver.  Such cold flow improvers are known to include ethylene vinyl acetate which would be obvious to persons of ordinary skill in the art practicing the invention.  For instance, see Muller et al. (US 5,747,616).
In regards to claim 13, Coet teaches the fuel comprising distillate fuels and biofuel, i.e., biodiesel, thus providing mineral, plant and/or synthetic fuels comprising the copolymer [title, 0014 and 0015].
In regards to claims 15, 16, Coet teaches the composition having the claimed limitations as previously stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771